Title: To George Washington from John Jay, 25 August 1779
From: Jay, John
To: Washington, George


        
          Dear Sir
          Philadelphia 25 Augt 1779
        
        I have had the Pleasure of recieving your Favor of the 16th Instant. Britain refused the mediation of Spain at a Time when their Spirits were elated by their Successes in the west Indies, and the southern States; and by the accounts they recieved of Discord in Congress, Discontent among the People, and a Prospect of the Evils with which we were threatned by the Depreciation of our Currency. Decieved by these illusory Gleams of Hope, they permitted their Counsels to be guided by their Pride. What Reason they may have to expect Succour from other Powers, is as yet a Secret. Mr Gerard is decided in his opinion, that they will obtain none. The Conduct of France in establishing Peace between Russia & the Porte has won the Heart of the Empress; and the Influence of Versailles at Constantinople, will probably give Duration to her Gratitude. The Emperor & Prussia are under similar obligations. The latter wishes us well—and the Finances of the former are too much exhausted to Support the Expences of war without Subsidies from Britain, who at present cannot afford them. There is

no Reason to suspect that the Peace of Germany will soon be interrupted—Britain may hire some Troops there, but it is not probable she will be able to do more. Portugal and the Dutch, while directed by their Interest, will not rashly raise their Hands to support a Nation, which like a Tower in an Earthquake, sliding from its Base, will crush every slender Prop that may be raised to prevent its Fall.
        General Waynes Letter has been referred to the Committee of Intelligence for Publication.
        You may remember Sir! to have recieved a Letter from me last winter recommending the Person who carried it as an honest Man, and who in my opinion would with great Fidelity do the Business you wished, and I advised him, to undertake.
        In may last I recieved a Letter from him, informing me of his having written to you at the same Time, and mentioning a Matter of very delicate Nature, which I believe was omitted in your Letter, As he gave me Reason to expect he would soon be here, I avoided Particulars, not choosing to risque more on Paper than was necessary. He has not however been here—nor have I recieved a Line from him for some Time past. From this Circumstance I have been apprehensive of his having relinquished that Business; and the more so, as he intimated to me his Doubts of its being well conducted unless under your immediate Direction, that the views of the Gentleman with whom he first conversed on the Subject, were not very extensive, & his attention to Expence too great.
        The opinion I have of this Man’s usefulness, leads me to mention these Matters—that if he has left the Business I might, if you think proper, press him to resume it—If he still perseveres, I do not wish to be informed of any other Particulars. with perfect Respect & sincere Regard I am Dear Sir Your most obedient Servant
        
          John Jay
        
      